IN THE SUPREME COURT OF THE STATE OF IDAHO

                                    Docket No. 43295/43628

JEANETTE HOFFMAN, DON THOMAS,                       )
MARI THOMAS, BRIAN NELSON,                          )
LOUISE LUSTER, LYNDA SNODGRASS,                     )
LANCE HALE, MONIQUE HALE,                           )
ROXANNE METZ, AL THORNTON,                          )        Boise, November 2016 Term
TONI THORNTON, BLAIR HAGERMAN,                      )
DARRIN HENDRICKS, LESLIE                            )        2016 Opinion No. 153
CURFMAN, MIKE ZEHNER, JOSE                          )
FRANCA, KAREN CROSBY, CHUCK                         )        Filed: December 21, 2016
BOYER, and KIM BLOUGH, individuals,                 )
                                                    )        Stephen Kenyon, Clerk
     Plaintiffs-Appellants,                         )
                                                    )
v.                                                  )
                                                    )
THE BOARD OF THE LOCAL                              )
IMPROVEMENT DISTRICT NO. 1101,                      )
an Idaho Local Improvement District; and            )
BOARD OF ADA COUNTY                                 )
COMMISSIONERS,                                      )
                                                    )
     Defendants-Respondents.                        )

       Appeal from the District Court of the Fourth Judicial District of the State of
       Idaho, Ada County. Hon. Timothy Hansen, District Judge.

       The judgment of the district court is affirmed.

       Runft & Steele Law Offices, PLLC, Boise, for appellants.

       Hawley Troxell Ennis & Hawley LLP, Boise, for respondents.
           _______________________________________________

                                   ON THE BRIEFS

HORTON, Justice.
       Jeanette Hoffman, Don Thomas, Mari Thomas, Brian Nelson, Louise Luster, Lynda
Snodgrass, Lance Hale, Monique Hale, Roxanne Metz, Al Thornton, Toni Thornton, Blair
Hagerman, Darrin Hendricks, Leslie Curfman, Mike Zehner, Jose Franca, Karen Crosby, Chuck
Boyer, and Kim Blough (collectively “Appellants”) appeal from the district court’s denial of



                                                1
their motion for summary judgment and grant of summary judgment in favor of the Board of the
Local Improvement District No. 1101 and the Ada County Board of Commissioners (the Boards)
in a case regarding assessments levied on properties within the Sage Acres Local Improvement
District. Appellants also appeal from the district court’s award of attorney fees to the Boards. We
affirm.
                     I. FACTUAL AND PROCEDURAL BACKGROUND
          Ada County Ordinance No. 780 established the Ada County Local Improvement District
No. 1101, commonly known as Sage Acres Local Improvement District (LID). The ordinance
was adopted on May 10, 2011. The purpose of the LID was to construct a water delivery system
for residential and irrigation use by properties within the Sage Acres Subdivision (Sage Acres),
located off of Old Horseshoe Bend Road in Boise, Idaho. The water system was completed in
2014. Appellants challenged the creation of the LID and Ada County Ordinance No. 809, which
confirmed the assessments levied on properties affected by the LID.
          On September 18, 2013, Appellants filed a Notice of Appeal from Assessments in Ada
County district court. The district court entered its Order Governing Proceedings and Setting
Trial. The district court set the matter for trial on March 9, 2014, and ordered the parties to
mediate no later than 90 days prior to trial. Prior to mediation, on December 11, 2014, the
Boards filed a motion for summary judgment which asserted that Appellants’ claims were not
legally or factually supported. The district court scheduled the summary judgment motion for
hearing on January 27, 2015.
          On December 22, 2014, Appellants and the Boards engaged in mediation before Senior
Judge D. Duff McKee. At the conclusion of the mediation, Judge McKee prepared a handwritten
Memorandum of Settlement:
          County & LID will pay its own litigation costs & fees, and waive any claim
          against Appellants for costs & fees.
          All parties to stipulate to dismissal of all claims, with prejudice and without fees
          and costs.
          Appellant property owners to be responsible for LID assessment fees as originally
          billed, plus accrued interest.* Appellants to pay their own legal costs & fees
          including their ½ of mediation fee.
          *Property owner to be provided w/current statement of amounts due as of 10/1/14
          including interest; Owner to have 30 days from date of close on this agreement to
          pay off the LID plus interest, or to pay the annual installment, plus annual
          interest, (plus security fund deposit if required.)


                                                   2
Counsel and representatives for Appellants and the Boards signed the Memorandum of
Settlement.
       Following the mediation, counsel for the parties exchanged drafts of proposed formal
settlement agreements. No formal settlement agreement was signed because the Boards insisted
that the agreement include a release of Appellants’ claims against the Boards and their agents
and employees and Appellants were unwilling to execute such a release.
       On January 14, 2015, Appellants filed a Notice of Settlement of Appeal and Appellants’
Motion to Dismiss Appeal with Prejudice. Appellants argued that the district court should
enforce the terms of the Memorandum of Settlement. On January 26, 2015, the day before the
hearing on the Boards’ motion for summary judgment, Appellants filed a Motion for Order
Shortening Time on Appellants’ Motion to Dismiss Appeal. Appellants argued that the
settlement rendered the Boards’ motion for summary judgment moot and the district court should
instead take up their motion to dismiss their appeal. The following day, the district court held a
hearing on the various motions.
       During the hearing, the district court determined that Appellants’ Motion to Dismiss
Appeal with Prejudice would be treated as a motion for summary judgment to enforce the
settlement agreement. The district court set a new hearing date of March 12, 2015, and instructed
the parties to provide briefing regarding Appellants’ motion. The district court further instructed
Appellants to submit arguments in response to the Boards’ motion for summary judgment.
       On March 11, 2015, Appellants filed a Notice of Non-Opposition to Respondent’s [sic]
Motion for Summary Judgment, stating:
               The Appellants hereby notify the Court and opposing counsel that,
       consistent with the Appellants’ contention that this matter settled at mediation on
       December 22, 2014, and in furtherance of their desire to not incur the significant
       expenses associated with a trial on this matter, they do not oppose Respondent’s
       [sic] request that this appeal be dismissed.
               Appellants’ decision to decline to oppose the Respondent’s [sic] request
       for dismissal does not, however, have any bearing on the reasonableness of the
       legal or factual grounds for the appeal itself, and Appellants will outline those
       grounds in the event that their own motion for summary judgment is not granted
       and/or if Respondent [sic] moves for an award of attorney’s fee or costs beyond
       the costs specifically allowed by I.C. § 50-1718.




                                                3
On March 12, 2015, the district court held a hearing on the parties’ motions for summary
judgment. During the hearing, the district court clarified the effect of Appellants’ Notice of Non-
Opposition with Appellants’ counsel:
               THE COURT: Okay. Now, in this case, [Counsel], just so I am clear then,
       is what you are saying is that if I deny your motion for summary judgment, then
       your nonopposition to the respondents’ motion would be in effect and I could still
       dismiss the appeal even though I had denied your motion for summary judgment;
       is that what you are saying?
               [COUNSEL]: Yes, Your Honor. That is consistent with what I had – how
       I had envisioned this playing out today.
       On March 30, 2015, the district court entered its Memorandum Decision and Order
denying Appellants’ motion for summary judgment and granting the Boards’ motion for
summary judgment. The district court concluded that there were “genuine issues of material fact
regarding whether there was a sufficient meeting of the minds to form an enforceable settlement
agreement.” On April 17, 2015, the Boards filed a motion for attorney fees and costs. The Boards
requested fees pursuant to Idaho Code sections 12-117(1) and 12-121. On August 14, 2015, the
district court entered its Memorandum Decision and Order regarding attorney fees and concluded
that the Boards were entitled to attorney fees under both statutes. Appellants filed two separate
appeals which this Court consolidated.
                                II. STANDARD OF REVIEW
       “When reviewing an order for summary judgment, the standard of review for this Court
is the same standard as that used by the district court in ruling on the motion.” Intermountain
Real Props., LLC v. Draw, LLC, 155 Idaho 313, 316–17, 311 P.3d 734, 737–38 (2013).
Summary judgment is appropriate if “the pleadings, depositions, and admissions on file, together
with the affidavits, if any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” I.R.C.P. 56(c).
       “Disputed facts should be construed in favor of the non-moving party, and all reasonable
inferences that can be drawn from the record are to be drawn in favor of the non-moving party.”
Fuller v. Callister, 150 Idaho 848, 851, 252 P.3d 1266, 1269 (2011) (quoting Castorena v.
General Elec., 149 Idaho 609, 613, 238 P.3d 209, 213 (2010)). “However, the nonmoving party
cannot rely on mere speculation, and a scintilla of evidence is insufficient to create a genuine
issue of material fact.” Bollinger v. Fall River Rural Elec. Co-op., Inc., 152 Idaho 632, 637, 272
P.3d 1263, 1268 (2012). “If the evidence reveals no disputed issues of material fact, then only a


                                                  4
question of law remains, over which this Court exercises free review.” Conway v. Sonntag, 141
Idaho 144, 146, 106 P.3d 470, 472 (2005). “We exercise free review over matters of statutory
interpretation.” KGF Dev., LLC v. City of Ketchum, 149 Idaho 524, 527, 236 P.3d 1284, 1287
(2010).
                                        III. ANALYSIS
          Appellants challenge the district court’s denial of their motion for summary judgment and
grant of summary judgment to the Boards. Appellants contend that the district court erred by
considering parol evidence without first determining that the handwritten settlement agreement
was ambiguous on its face. Appellants further contend the district court erred by considering
immaterial hearsay testimony from the Boards’ attorneys in reaching its decision. Finally,
Appellants claim the district court erred by awarding the Boards attorney fees under Idaho Code
sections 12-117(1) and 12-121. We address these issues in turn.
A. The district court did not err when it denied Appellants’ motion for summary judgment
   and granted the Boards’ unopposed motion for summary judgment.
          In reaching its decision, the district court explained that settlement agreements are
governed by the same rules and principles applicable to contracts generally. After noting that the
Memorandum of Settlement did not contain a merger clause, the district court considered the
Affidavit of Theodore E. Argyle in Opposition to Appellants’ Motion for Summary Judgment to
Enforce Settlement Agreement, the Declaration of Lynnette M. Davis in Opposition to
Appellants’ Motion for Summary Judgment to Enforce Settlement Agreement, and other
evidence in the record. The district court agreed with the Boards’ contention that the
Memorandum of Settlement set forth only some of the material terms of the parties’ agreement
and there were “genuine issues of material fact regarding whether there was a sufficient meeting
of the minds to form an enforceable settlement agreement.” Thus, the district court denied
Appellants’ motion for summary judgment and granted the Boards’ unopposed motion for
summary judgment.
          Ordinarily, this Court would not address a district court’s denial of a motion for summary
judgment.
                  “It is well settled in Idaho that ‘[a]n order denying a motion for summary
          judgment is an interlocutory order from which no direct appeal may be taken.’ ”
          Garcia v. Windley, 144 Idaho 539, 542, 164 P.3d 819, 822 (2007) (alteration in
          original) (quoting Dominguez v. Evergreen Res., Inc., 142 Idaho 7, 13, 121 P.3d
          938, 944 (2005)); see I.A.R. 11. “[A]n order denying a motion for summary


                                                  5
       judgment is not subject to review—even after the entry of an appealable final
       judgment.” Dominguez, 142 Idaho at 13, 121 P.3d at 944; see also Lewiston
       Indep. Sch. Dist. No. 1 v. City of Lewiston, 151 Idaho 800, 808, 264 P.3d 907, 915
       (2011) (explaining that this Court does not review denials of summary judgment
       after judgment is rendered on the merits); Hunter v. State, Dep’t of Corr., 138
       Idaho 44, 46, 57 P.3d 755, 757 (2002) (“An order denying a motion for summary
       judgment is not an appealable order itself, nor is it reviewable on appeal from a
       final judgment.”).
Am. Bank v. BRN Dev., Inc., 159 Idaho 201, 205–06, 358 P.3d 762, 766–67 (2015). However, we
will make an exception in this case because Appellants’ non-opposition to the Boards’ summary
judgment was conditioned upon the denial of their motion for summary judgment.
       Appellants argue that the district court erred when it considered evidence of the parties’
intent without first making a determination that the Memorandum of Settlement was ambiguous
as a matter of law. Appellants contend this Court’s holdings in J.R. Simplot Co. v. Bosen, 144
Idaho 611, 167 P.3d 748 (2006), and Pocatello Hosp., LLC v. Quail Ridge Med. Investor, LLC,
156 Idaho 709, 330 P.3d 1067 (2014), stand for the proposition that:
       [A]ny inquiry into the intent of the parties to a contract, or as to whether there was
       a “meeting of the minds” concerning the terms of the contract, is inappropriate
       until and unless a determination has been made that the contract between the
       parties is ambiguous or unambiguous as a matter of law.
The Boards respond that Appellants fundamentally misconstrue Idaho’s parol evidence rule,
which only prevents the district court from considering extrinsic evidence relating to other terms
of a contract when the contract is integrated. The Boards are correct.
       A settlement agreement “stands on the same footing as any other contract and is governed
by the same rules and principles as are applicable to contracts generally.” Vanderford Co. v.
Knudson, 150 Idaho 664, 672, 249 P.3d 857, 865 (2011) (quoting Wilson v. Bogert, 81 Idaho
535, 542, 347 P.2d 341, 345 (1959)). “A contract must be complete, definite and certain in all its
material terms, or contain provisions which are capable in themselves of being reduced to
certainty.” Giacobbi Square v. PEK Corp., 105 Idaho 346, 348, 670 P.2d 51, 53 (1983). “Where
a written agreement is integrated, questions of the parties’ intent regarding the subject matter of
the agreement may only be resolved by reference to the agreement’s language.” Steel Farms, Inc.
v. Croft & Reed, Inc., 154 Idaho 259, 267, 297 P.3d 222, 230 (2012). “The mere existence of a
written document, however, does not establish integration.” Valley Bank v. Christensen, 119
Idaho 496, 498, 808 P.2d 415, 417 (1991). “A written contact containing a merger clause is



                                                 6
integrated for purposes of the parol evidence rule.” Steel Farms, Inc., 154 Idaho at 267, 297 P.3d
at 230.
          Under the parol evidence rule, if the written agreement is complete on its face and
          unambiguous, no fraud or mistake being alleged, extrinsic evidence of prior
          contemporaneous negotiations or conversations is not admissible to contradict,
          vary, alter, add to or detract from the terms of the written contract.
Lindberg v. Roseth, 137 Idaho 222, 228, 46 P.3d 518, 524 (2002) (internal citations omitted).
          Appellants’ argument and authority deal with the interpretation of terms of a contract.
The district court did not look to extrinsic evidence in order to interpret the terms of the
handwritten Memorandum of Settlement. Instead, it was attempting to determine whether an
enforceable contract between the parties had been formed at all. This involved evaluating
whether there was a meeting of the minds as to a material term of the parties’ contract which was
not addressed in the Memorandum of Settlement.
          “For a contract to exist, a distinct understanding that is common to both parties is
          necessary.” Wandering Trails, LLC v. Big Bite Excavation, Inc., 156 Idaho 586,
          592, 329 P.3d 368, 374 (2014). “An enforceable contract must be complete,
          definite, and certain in all of the contract’s material terms.” Id.
Countrywide Home Loans, Inc. v. Sheets, 160 Idaho 268, 274, 371 P.3d 322, 328 (2016). The
district court considered extrinsic evidence to evaluate whether Appellants’ execution of a
release of claims against the Boards and their agents and employees related to the allegations
contained in the Notice of Appeal of Assessment was a material term of the contract. The district
court did not err by doing so.
          The determination of the parties’ intent is to be determined by looking at the
          contract as a whole, the language used in the document, the circumstances under
          which it was made, the objective and purpose of the particular provision, and any
          construction placed upon it by the contracting parties as shown by their conduct
          or dealings.
J.R. Simplot Co., 144 Idaho at 614, 167 P.3d at 751.
          Appellants have not advanced any argument that the district court erred when it
determined the Memorandum of Settlement was not integrated. Appellants have not
demonstrated that the district court erred by determining that execution of a release of
Appellants’ claims was a material term of the parties’ agreement. Appellants have not
demonstrated a genuine issue of material fact as to whether the parties reached an agreement
regarding Appellants’ execution of a release of claims.



                                                   7
          Appellants advance other claims in their briefing in support of their contention that the
district court erred: (1) the district court improperly considered affidavit testimony from Davis
and Argyle; (2) the testimony amounted to bare allegations and denials; (3) the testimony was
not material and should have been disregarded; and (4) the testimony was inadmissible hearsay.
However, Appellants have not supported these claims with cogent argument or authority.
          “Regardless of whether an issue is explicitly set forth in the party’s brief as one of the
issues on appeal, if the issue is only mentioned in passing and not supported by any cogent
argument or authority, it cannot be considered by this Court.” Bach v. Bagley, 148 Idaho 784,
790, 229 P.3d 1146, 1152 (2010). Appellants’ contentions that the district court improperly
considered the testimony of Davis and Argyle and that the testimony was immaterial are simply
without merit. Appellants make no attempt to explain how or why the testimony amounted to
bare allegations. Indeed, Appellants fail to identify the testimony at issue. Appellants’ hearsay
argument is not supported by any citation to authority. Thus, we do not consider those claims on
appeal.
          For these reasons, we hold that the district court did not err when it denied Appellants’
motion for summary judgment and granted the Boards’ unopposed motion for summary
judgment.
B. The district court did not err when it awarded the Boards attorney fees pursuant to
   Idaho Code section 12-117(1).
          The district court awarded the Boards attorney fees pursuant to Idaho Code section 12-
117(1) after it determined that Appellants had acted without a reasonable basis in fact or law by
continuing to maintain the appeal. The district court reasoned:
                  Appellants have not challenged the amount of attorney fees requested by
          Respondents. Rather, Appellants oppose an award of any attorney fees in this
          matter, asserting that an award of such fees is not provided for in I.C. § 50-1718.
          Idaho Code section 50-1718 sets forth the manner in which a person may appeal
          the confirmation of an assessment roll. The statute provides that where an
          assessment is confirmed by the district court on appeal, “the fees of the clerk of
          the municipality for copies of the record shall be taxed against the appellant with
          other costs.” I.C. § 50-1718. Appellants assert that because the statute is
          designated as the “exclusive remedy” for such an appeal, and because the statute
          contains a provision regarding costs but not attorney fees, an award of attorney
          fees is not available in connection with an appeal brought pursuant to I.C. § 50-
          1718. The Court disagrees. Although I.C. § 50-1718 itself contains no provision
          regarding attorney fees, the statute does not specifically exclude an award of
          attorney fees. Idaho Code sections 12-117(1) and 12-121 both provide a basis for


                                                  8
       an award of attorney fees in matters where a political subdivision is a party, and
       the Court finds no conflict between these statutes and I.C. § 50-1718.
       Appellants contend that Idaho Code section 12-117(1) does not authorize the award of
attorney fees because it contains the explicit condition “unless otherwise provided by statute.”
Appellants argue that Idaho Code section 50-1718 provides the “exclusive remedy” in this case
and only “the fees of the clerk of the municipality for copies of the record . . . with other costs”
may be assessed.
       Idaho Code section 12-117(1) provides:
              Unless otherwise provided by statute, in any proceeding involving as
       adverse parties a state agency or a political subdivision and a person, the state
       agency, political subdivision or the court hearing the proceeding, including on
       appeal, shall award the prevailing party reasonable attorney’s fees, witness fees
       and other reasonable expenses, if it finds that the nonprevailing party acted
       without a reasonable basis in fact or law.
I.C. § 12-117(1). The plain language of section 12-117(1) provides that it applies in “any
proceeding” involving a “state agency or a political subdivision and a person.” Appellants’
contention that section 12-117(1) is superseded by section 50-1718 as an “exclusive remedy” is
unpersuasive. Section 50-1718 is titled: “Appeal procedure – Exclusive remedy.” It provides:
               Any person who has filed objections to the assessment roll or any other
       person who feels aggrieved by the decision of the council in confirming the same
       shall have the right to appeal to the district court of the county in which the
       municipality may be situated. Such appeal shall be made within thirty (30) days
       from the date of publication of the ordinance confirming the assessment roll by
       filing a written notice of appeal with the clerk of the municipality and with the
       clerk of the district court aforesaid describing the property and objections of the
       appellant. The appellant shall also provide a bond to the municipality in a sum to
       be fixed by the court, but not less than two hundred dollars ($200) with sureties to
       be approved by the court, conditioned to pay all costs to be awarded to the
       respondent upon such an appeal. After said thirty (30) day appeal period has run,
       no one shall have any cause or right of action to contest the legality, formality or
       regularity of said assessments for any reason whatsoever and, thereafter, said
       assessments and the liens thereon shall be considered valid and incontestable
       without limitation.
               If an appeal is filed within said period, the case shall be docketed by the
       clerk of said court in the name of the person taking the appeal against the
       municipality as “an appeal from assessments.” . . . The judgment of the court shall
       be either to confirm, modify or annul the assessment insofar as the same affects
       the property of the appellant, from which judgment an appeal may be taken to the
       Supreme Court as provided by law. In case the assessment is confirmed, the fees




                                                 9
       of the clerk of the municipality for copies of the record shall be taxed against the
       appellant with other costs.
I.C. § 50-1718. A natural reading of the statute is that it provides “any person who has filed
objections” or “any other person who feels aggrieved by the decision of the council” with the
“exclusive remedy” of appealing the decision first to the district court and then to this Court.
Attorney fees are not mentioned anywhere in the statute. Appellants’ contention that section 50-
1718 somehow limits the Boards’ ability to recover attorney fees provided for by other statutes is
not supported by its text.
C. The district court did not err by awarding the Boards attorney fees pursuant to Idaho
   Code section 12-117(1).
       In its memorandum decision and order, the district court provided a list of reasons why it
concluded Appellants acted without a reasonable basis in fact or law:
                For the following reasons, the Court concludes that an award of attorney
       fees to Respondents is warranted under both I.C. § 12-117(1) and I.C. § 12-121.
       The court notes that in its Memorandum Decision and Order entered on March 7,
       2014, the court considered the issue of the amount of the bond to be provided by
       Appellants and indicated that it could not conclude that the filing of the appeal in
       this matter was clearly frivolous. However, the Court finds that Appellants have
       acted without a reasonable basis in fact or law by continuing to maintain the
       appeal, thereby causing Respondents to incur significant expenses in defending
       the matter. The Court is also left with the abiding belief that the matter was
       pursued unreasonably and without foundation. As Respondents have noted, after
       the filing of their appeal in September of 2013, Appellants never propounded any
       requests for discovery upon Respondents. Further, although Respondents served
       interrogatories, requests for production, and requests for admission upon
       Appellants on December 2, 2014, Appellants never provided any responses to
       those discovery requests. Appellants did provide an expert witness disclosure to
       Respondents on September 11, 2014. The disclosure consisted of two letters
       written by Jerry T. Elliott, P.E. However, while Mr. Elliott raised certain
       questions about the water delivery system in his letters, he provided no
       affirmative opinions and indicated he had not performed an inspection of the
       system. Nevertheless, Appellants’ expert witness disclosure required Respondents
       to retain an expert, Cathy Cooper, P.E.
               Finally, Appellants failed to respond substantively to Respondents’ motion
       for summary judgment or provide any evidence to demonstrate the validity of
       their challenges to the assessments, despite being provided multiple opportunities
       to do so. As Respondents have noted, in their Notice of Appeal from
       Assessments, Appellants raised certain challenges to the establishment of the
       Sage Acres LID. However, Appellants offered no evidence or argument
       demonstrating that such challenges were not time-barred under I.C. § 50-1727,
       which requires legal challenges to the formation of an LID to be brought within


                                               10
       30 days after publication of the ordinance. Further, Appellants have failed to
       provide any evidence to support the validity of their challenges to the assessment
       roll. Although Appellants have made reference to certain items in the agency
       record, those documents were not admitted as exhibits for the Court’s
       consideration, and Appellants provided no further evidence, by affidavit or
       otherwise, to support their claims. For these reasons, the Court is left with the
       abiding belief that the matter was pursued unreasonably and without foundation.
       The Court also finds that Appellants acted without a reasonable basis in fact or
       law by continuing to maintain the appeal while substantially failing to engage in
       discovery or to provide any evidence to support the validity of their challenges.
       Appellants contend that because Idaho Code section 50-1718 permits a wide category of
people (objectors and the aggrieved) to appeal to the district court and “[w]ith the authority of
the courts to fashion appropriate equitable remedies being so broadly defined, the Appellants
were thus acting with a reasonable basis in law when they asked the District Court to consider all
possible remedies in equity…” Appellants argue their “objections and grievances were made
abundantly clear in a four-inch thick volume of objections that were presented to the LID Board
and which are also on file with this Court.” Appellants conclude that “[b]ased on all of those
objections and issues, the Appellants acted within the scope of the statute by asking the Court to
change the assessment in some way more favorable to them. . . .”
       Appellants do not attempt to address the district court’s reasons for awarding attorney
fees. Instead, they contend that the broad scope of Idaho Code section 50-1718 creates a low bar
for the reasonableness of an appeal. However, Appellants have made no effort to identify the
“objections and grievances” which prompted their appeal, much less to demonstrate that there
was a reasonable basis for those objections and grievances.
       “This Court will not search the record for error. We do not presume error on appeal; the
party alleging error has the burden of showing it in the record.” PHH Mortg. v. Nickerson, 160
Idaho 388, 399, 374 P.3d 551, 562 (2016) (internal quotations and citations omitted). Because
Appellants have failed to identify a basis for concluding that the action was pursued reasonably
before the district court, we affirm the district court’s decision to award attorney fees to the
Boards pursuant to Idaho Code section 12-117(1).
       Based upon this holding, we will not address the district court’s alternate basis for the
award of attorney fees under Idaho Code section 12-121. “When a decision is based upon
alternative grounds, the fact that one of the grounds may be in error is of no consequence and
may be disregarded if the judgment can be sustained upon one of the other grounds.” Andersen v.



                                               11
Prof’l Escrow Servs., Inc., 141 Idaho 743, 746, 118 P.3d 75, 78 (2005) (internal quotations
omitted).
D. The Boards are entitled to attorney fees and costs on appeal.
         The Boards request attorney fees on appeal pursuant to Idaho Code section 12-117(1).
Appellants also request attorney fees on appeal. Appellants are not entitled to attorney fees
because they have not prevailed.1 The Boards are the prevailing party in this appeal. We find that
the present appeal was pursued without a reasonable basis in law. Thus, the Boards are entitled to
attorney fees on appeal pursuant to Idaho Code section 12-117(1).
                                            IV. CONCLUSION
         We affirm the judgment of the district court and its award of attorney fees to the Boards.
Attorney fees and costs on appeal to the Boards.

         Chief Justice J. JONES and Justices EISMANN, BURDICK and W. JONES, CONCUR.




1
 Appellants did not cite to authority in support of their fee request. Therefore, even if Appellants had prevailed, they
would not be entitled to an award of attorney fees. Mulford v. Union Pac. R.R., 156 Idaho 134, 142, 321 P.3d 684,
692 (2014).



                                                          12